DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:
I. Group 1. Figures 1-8, 10-12, 15, and 16 drawn to a system comprising: a structure configured to hold items; at least one capacitive sensor; an item scanner configured to move the capacitive sensor relative to the structure and to identification elements disposed on the items held by the structure.
II. Group 2. Figures 9A, 9B, 13, and 14 drawn to a system comprising: a structure configured to hold items; a touch implement configured to cause a swiping touch across multiple touch sensors of each item as the item is removed from the structure or placed in the structure; a reader configured to: generate an excitation signal; and receive a response signal from the item that includes a sequence of electronic waveforms generated in response to the excitation signal and the swiping touch.

The species are independent or distinct because each species requires a mutually exclusive characteristic not required for other species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
During a telephone conversation with Attorney Mark Hollingsworth (38,491), on 3/11/22, a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 20180114184 A1) in view of Weigelt (US 20200117972 A1).
Re Claim 1: Brooks discloses 
a system comprising: 
a structure (fig 1: 102) configured to hold items; 
at least one sensor (fig 1: 118); 
an item scanner (fig 1: 114) configured to move the sensor relative to the structure and to identification elements disposed on the items held by the structure, each identification element representing a multi-digit code (p25: universal product codes (UPCs)).
However, Brooks does not disclose that the sensor is a capacitive sensor, wherein the capacitive sensor is configured to generate a sensor signal comprising sequence of waveforms in response to movement of the capacitive sensor relative to the identification elements, each sequence of waveforms includes the multi-digit code that identifies one of the items.
Weigelt however discloses that the sensor is a capacitive sensor, wherein the capacitive sensor is configured to generate a sensor signal comprising sequence of waveforms (fig 1: 16, fig 3: 16, p119: a time-dependent signal (16)) in response to movement of the capacitive sensor relative to the identification elements, each sequence of waveforms includes the multi-digit code that identifies one of the items (fig 25, the coding of a credit card and/or check number).

Re Claim 3: Brooks modified by Weigelt discloses the system of claim 1, wherein each identification element comprises multiple regions, a first region having a first width and a second region having a second width that is different from the first width (Weigelt: p15: strips with different length and/or width).
Re Claim 4: Brooks modified by Weigelt discloses the system of claim 1, wherein each identification element comprises multiple regions, a first set of regions having a first spacing and a second set of regions having a second spacing that is different from the first spacing (Weigelt: fig 3, p15: same or different spacing, p16: said spacing between the individual elements within an electrically conductive structure can be the same or different.).
Re Claim 5: Brooks modified by Weigelt discloses the system of claim 1, wherein the item scanner is configured to scan the items according to a predetermined time schedule (p58: For example, if a measurement is performed several times in a predetermined time interval (such as one week)).
Re Claim 6: Brooks modified by Weigelt discloses the system of claim 1, wherein the item scanner is configured to scan the items in response to a trigger (p58: For example, if a measurement is performed several times in a predetermined time interval (such as one week), Examiner: the trigger is the predetermined time interval).

Re Claim 9: Brooks modified by Weigelt discloses the system of claim 8, wherein the processor is configured to: compare the codes extracted from the response signal to an inventory of codes (abst: compare the identification data collected by the second sensor with the identification information from the database corresponding to the merchandise item;  p42: compare the identification data collected by the second sensor 212 at the plurality of inventory locations 230 with the identification information of the merchandise item 202 from the product database 218;); and identify one or more items that have been removed from or place on the structure based on the comparison.
Re Claim 10: Brooks modified by Weigelt discloses the system of claim 8, wherein the processor logs consumer interactions with the one or more items based on removal of the one or more items from the structure and/or placement of the one or more items in the structure (p32: By scanning the merchandise items 202, it can be determined if there is an improper merchandise item 202. For example, a sales associate or customer may have placed or replaced a product on the shelf that does not belong on that shelf, p33: The system 200 may also include a memory 216 configured to store the identification data collected by the second sensor 212.).
Re Claim 11: Brooks modified by Weigelt discloses the system of claim 8, further comprising an output device coupled to the processor, the output device configured to provide information about the item to a consumer based on the code (p27: In one form, 
Re Claim 12: Brooks modified by Weigelt discloses the system of claim 11, wherein the output device wirelessly transmits the information to a handheld device (p60: the control circuit may transmit a notification or alert to the mobile device of a shopping facility employee to indicate that incorrect products on the shelf need to be replaced.).
Re Claim 17: Brooks discloses a method comprising: 
moving a sensor (fig 1: 118) relative to identification elements disposed on the items held on a structure (fig 1: 102), each identification element representing a multi-digit code (p25: universal product codes (UPCs)).
However, Brooks does not disclose that in response to moving the sensor relative to the identification elements, generating a sensor signal comprising sequences of waveforms, each sequence of waveforms representing a multi-digit code identifying one of the items.
Weigelt however discloses that in response to moving the sensor relative to the identification elements, generating a sensor signal comprising sequences of waveforms (fig 1: 16, fig 3: 16, p119: a time-dependent signal (16)), each sequence of waveforms representing a multi-digit code identifying one of the items (fig 25, the coding of a credit card and/or check number).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Weigelt’s 
Re Claim 18: Brooks modified by Weigelt discloses the method of claim 17, further comprising: extracting multi-digit codes from the sensor signal; and providing information about one or more items removed from or placed on the structure based on the multi-digit codes (p32: By scanning the merchandise items 202, it can be determined if there is an improper merchandise item 202. For example, a sales associate or customer may have placed or replaced a product on the shelf that does not belong on that shelf).
Re Claim 19: Brooks modified by Weigelt discloses the method of claim 18, further comprising logging consumer interactions with the one or more items based on removal of the one or more items from the structure and/or placement of the one or more items in the structure (p32: By scanning the merchandise items 202, it can be determined if there is an improper merchandise item 202. For example, a sales associate or customer may have placed or replaced a product on the shelf that does not belong on that shelf, p33: The system 200 may also include a memory 216 configured to store the identification data collected by the second sensor 212.).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 20180114184 A1) modified by Weigelt (US 20200117972 A1) in view of THIELE (CN 107209867 A).
Re Claim 2: Brooks modified by Weigelt discloses the system of claim 1, wherein each identification element comprises multiple regions including a first region having a 
However, Brooks modified by Weigelt does not disclose that the electrical property is a dielectric constant.
THIELE however discloses that the electrical property is a dielectric constant (abst).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate THIELE’s teaching in the system of Brooks modified by Weigelt for the purpose of adding another dimension for capacitively encoding information.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US 20180114184 A1) modified by Weigelt (US 20200117972 A1) in view of D'AMBROSIO (CN 105122324 B).
Re Claim 7: Brooks modified by Weigelt discloses the system of claim 6.
However, Brooks modified by Weigelt does not disclose that the trigger is a signal from a sensor that senses that an item has been removed from the structure or placed in the structure.
D'AMBROSIO however discloses that the trigger is a signal from a sensor that senses that an item has been removed from the structure or placed in the structure 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate D'AMBROSIO’s teaching in the system of Brooks modified by Weigelt for the purpose of keeping track of item with respect to the structure.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weigelt (US 20200117972 A1) modified by THIELE (CN 107209867 A).
Re Claim 13: Weigelt discloses an identification element comprising a pattern of multiple regions disposed on an item, the pattern of multiple regions comprising: 
a first region having a first electrical property; and 
a second region having a second electrical property that is different from the first electrical property, wherein the pattern of multiple regions represents a multi-digit code that identifies the item (p160: which the electrically conductive structure (12) comprises individual elements (14) wholly or partly made of a second material, the second material having different electrical properties than a first material, fig 25, the coding of a credit card and/or check number).
However, Weigelt does not disclose that the electrical property is a dielectric constant.
THIELE however discloses that the electrical property is a dielectric constant (abst).

Re Claim 14: Weigelt modified by THIELE discloses the identification element of claim 13.
However, Weigelt modified by THIELE does NOT disclose a third region that has a third dielectric constant different from the first and second dielectric constants.
Official Notice is taken that it would be obvious to add a third region that has a third dielectric constant different from the first and second dielectric constants.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Official Notice in the element of Weigelt modified by THIELE for the purpose of adding additional dimension for capacitively encoding information.
Re Claim 15: Weigelt modified by THIELE discloses the identification element of claim 13, wherein: at least one of the regions has a first width; at least another one of the regions has a second width that is different form the first width; and the multi-digit code is at least partially encoded by widths of the regions (p15: strips with different length and/or width).
Re Claim 16: Weigelt modified by THIELE discloses the identification element of claim 13, wherein: a first set of adjacent regions has a first spacing; a second set of adjacent regions has a second spacing that is different from the first spacing; and the multi-digit code is at least partially encoded by spacings between sets of adjacent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887 

/THIEN M LE/Primary Examiner, Art Unit 2887